Citation Nr: 1637105	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected hallux valgus and hammertoe deformity, left foot.

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected hallux valgus and hammertoe deformity, right foot.

3.  Entitlement to service connection for bone spurs of the feet.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy and vision problems, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for hepatitis B.

7.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from January 1983 to June 2003, to include service in Kuwait.  He was awarded a Combat Action Ribbon, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for bone spurs, diabetes mellitus, and peripheral neuropathy and vision problems, to include as secondary to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left foot hallux valgus with hammertoe deformity was manifested by hammer toes of all toes on one foot, without any indication of claw foot.

2.  Throughout the period on appeal, the Veteran's right foot hallux valgus with hammertoe deformity was manifested by hammer toes of all toes on one foot, without any indication of claw foot.

3.  The probative, competent evidence is against a finding that the Veteran's hepatitis B is related to active duty service.

4.  The probative, competent evidence is against a finding that the Veteran's hepatitis C is related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for service-connected hallux valgus with hammertoe deformity, left foot, have not been met throughout the duration of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5280, 5282 (2015).

2.  The criteria for an increased disability rating in excess of 10 percent for service-connected hallux valgus with hammertoe deformity, right foot, have not been met throughout the duration of the appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5280, 5282.

3.  The criteria for service connection for hepatitis B have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in November 2008.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained for the claims of entitlement to an increased disability rating for service-connected hallux valgus of the right foot and left foot in March 2009.   

The Veteran was not provided a VA examination for his service connection for hepatitis B and hepatitis C claims; however, the Board finds that VA was not obligated to provide examinations in this case.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The record demonstrates the Veteran has current disabilities of hepatitis B and hepatitis C.  However, the evidence does not suggest that there is a relationship between the Veteran's current disabilities and military service.  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  In this case, the Veteran's service treatment records do not demonstrate complaints of, or treatment related to hepatitis B or hepatitis C, or symptoms thereof during his active duty service and neither disability was diagnosed until years after his retirement.  The Veteran has not submitted any evidence other than his lay contentions that suggests his hepatitis is related to his military service.  As such, an examination is not required related to these issues.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Hepatitis B and Hepatitis C

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2015) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed hepatitis B and hepatitis C during his active service, resulting in his current disabilities.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with hepatitis B and hepatitis C.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

As noted, service treatment records are silent for any complaints or treatment for hepatitis B and hepatitis C.  While the Veteran reported receiving routine immunizations during service and getting a tattoo, there was no evidence of any complaints by the Veteran or treatment of hepatitis B or C.  The Veteran had no documented evidence of any illegal drug use, using unsterile needles, blood transfusions, or multiple sexual partners or other risk factors consistent with developing hepatitis B or C.  There was no evidence of either disability at separation from service.  

The Veteran sought treatment through VA and was diagnosed with hepatitis B and C around August 2007.  He has received some treatment but has been largely asymptomatic.  There is nothing to suggest that the Veteran developed these disabilities during service.  The Veteran himself indicated in his notice of disagreement in October 2009 that he was not diagnosed with these impairments until after separation from service, and there is nothing to suggest that the Veteran had symptoms of these disabilities during service.  

While the Veteran believes that his current hepatitis B and hepatitis C is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hepatitis B and hepatitis C are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hepatitis B and hepatitis C is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hepatitis B and hepatitis C is not competent medical evidence.  The Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.

Based on the foregoing, the Board finds that the preponderance of the evidence is against grants of service connection for hepatitis B and hepatitis C.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

Hallux valgus with hammertoe deformity of the left and right foot

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

By way of history, the Veteran was granted entitlement to service connection for hallux valgus and hammertoe deformity of the left and right foot with a 10 percent disability rating as of July 1, 2003.  The Veteran instituted his claim for an increased rating for these service-connected disabilities in October 2008.  

Under Diagnostic Code 5280, a maximum 10 percent disability rating is warranted for either severe hallux valgus equivalent to amputation of the great toe, or operated hallux valgus with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Under Diagnostic Code 5282, a single hammer toe deformity warrants a noncompensable rating.  When all toes have hammer toe, without claw foot, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

During the course of the appeal, the Veteran has reported that his feet cause him ongoing burning pain and irritation.  He has reported that frequent physical activity causes him foot pain, but that he has never had surgery for his hallux valgus.  

In March 2009 the Veteran underwent VA examination in connection with his claim.  He reported having foot pain and stiffness with no functional impairment.  During the physical examination the Veteran had an antalgic gait, but he did not require any assistive devices for ambulation.  He had painful range of motion and tenderness in the feet, but he had active motion in the metatarsophalangeal joint of the great toes bilaterally.  He had hammer toes on all of the toes bilaterally.  The Veteran was noted to have hallux valgus on both feet, but the degree of angulation was slight with no resection of the metatarsal head present bilaterally.  There was no evidence of hallux rigidus or limitations with extended standing and walking.  His feet X-rays showed degenerative joint disease bilaterally.  The VA examiner diagnosed with the Veteran with hammer toe deformity of the bilateral foot with metarsalgia bilaterally and degenerative joint disease.  In so doing, the VA examiner noted that the Veteran's diagnosis had progressed in that it resulted in a more painful metatarsalgia pain located in the long shaft of the bones with pain noted at the balls of the feet.  There is limited evidence of treatment for these disabilities for the remainder of the appeal period.  For example, treatment notes from the Veteran's podiatrist show complaints of foot pain.  In January 2008 the podiatrist referenced diabetic neuropathy as a potential cause of the foot pain. 

Upon review of the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's hallux valgus with hammertoe deformity of the left and right foot is not warranted at any time during the duration of the appeal.  The Veteran is already receiving the maximum disability ratings allowed under Diagnostic Codes 5280 and 5282.  See 38 C.F.R. § 4.71a.  

As the VA examiner noted degenerative joint disease in the feet and that this represented a progression of the hammer toe deformity, the Board has also considered Diagnostic Code 5284 (Foot injuries, other).  Under that diagnostic code a 30 percent rating is assigned if the injury is severe; 20 percent is assigned if the injury is moderately severe; and 10 percent is assigned if the injury is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  In this case, the Board finds that each foot disability is no more than moderate in severity.  The Veteran's hallux valgus has not required surgery, and the VA examiner noted that there was no resection of the metatarsal head in either foot.  Moreover, there is nothing to suggest that the Veteran's hallux valgus is equivalent to amputation of the great toe.  Essentially, the disabilities are manifested by foot pain, tenderness, and stiffness.  In both feet, the VA examiner noted that the Veteran was able to stand and walk for extended periods, and there was no indication that he needed an assistive device or orthopedic options on the feet.  

Given the above, the Board finds that the preponderance of the evidence is against the Veteran's claims, and evaluations in excess of 10 percent for hallux valgus with hammertoe deformity of the left foot and right foot are denied.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Throughout the appeal, the Veteran's service-connected hallux valgus with hammertoe deformity of the left foot and right foot has manifested with symptoms that are contemplated in the applicable rating criteria.  While the Veteran has complained that his feet have caused him ongoing burning pain with increased physical activities, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  As the Veteran's disability picture is contemplated by the rating criteria, the Board concludes that referral for extraschedular consideration is not warranted.  

As a final matter, the Board notes that during the course of the present appeal a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran.  While a claim for TDIU may be part and parcel of an increased rating claim on appeal, the Board notes that the Veteran's claim for TDIU has been considered and denied by the RO in the same September 2009 rating decision from which these appeals originate.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  The portion of the September 2009 rating decision denying TDIU was not appealed.  Accordingly, that issue is not presently before the Board and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) is warranted.


ORDER

Entitlement to an increased disability rating in excess of 10 percent for service-connected hallux valgus and hammertoe deformity, left foot, is denied.

Entitlement to an increased disability rating in excess of 10 percent for service-connected hallux valgus and hammertoe deformity, right foot, is denied.

Entitlement to service connection for hepatitis B is denied.

Entitlement to service connection for hepatitis C is denied.

REMAND

Bone spurs

The Veteran reports that his bone spurs in the feet are related to his active duty service.  The record reflects that he has not had a VA examination for this claim.  Generally, as previously indicated, a VA medical examination is required for a service connection claim when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. 20 Vet. App. at 83.

In this case the Veteran has a current diagnosis of bone spurs, and there is evidence that he sought treatment during service for them.  Specifically in September 1989 he sought treatment for left heel pain and was diagnosed with left Achilles tendonitis.  In October 1995 he sought treatment for right heel pain and was diagnosed with right foot calcaneus and right foot fasciitis.  As there is no competent medical opinion of record, the Board finds that remand for a VA examination is warranted to ascertain whether any bone spur disability diagnosed during the pendency of the appeal is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Diabetes mellitus and peripheral neuropathy with vision problems

The Veteran has claimed that his diabetes mellitus and his peripheral neuropathy of the extremities and vision problems are related to active duty service.  Specifically, he reported that he started having symptoms of diabetes soon after his retirement and that his diabetes was probably not diagnosed at separation because he did not have a blood test during the physical examination.  The Board notes that the Veteran was diagnosed with diabetes mellitus in June 2007, four years after separation from service, but his treatment provider noted that given the Veteran's history of peripheral neuropathy there was a question of a longer duration of his diabetes mellitus.  The Veteran was not provided a VA examination in connection with his diabetes mellitus and peripheral neuropathy and vision problems claims.  As there is no competent medical opinion of record, the Board finds that remand for a VA examination is warranted to ascertain whether his diabetes mellitus is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  The Board finds that the Veteran's peripheral neuropathy and vision problems may be related to his diabetes mellitus, and thus the claim is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).    

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file VA treatment records dated from March 2012 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2012 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any current bone spur disability.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After a review of the evidence, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bone spur disability is related to active duty service.  The VA examiner should specifically consider the Veteran's treatment for heel pain in September 1989 and October 1995 and the subsequent diagnoses of left Achilles tendinitis and right foot calcaneus and right foot fasciitis.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his diabetes mellitus and peripheral neuropathy and vision problems.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After a review of the evidence, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his diabetes mellitus and peripheral neuropathy and vision problems are related to active duty service and whether the Veteran's peripheral neuropathy and vision problems are at least as likely as not caused or aggravated by his diabetes mellitus.  The VA examiner should specifically consider the Veteran's treatment for diabetes mellitus, peripheral neuropathy, and vision problems soon after separation from service to determine whether these disabilities may have manifested during service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


